To:   CB Richard Ellis Limited
#600 - 111 West Georgia Street
Vancouver, BC V6E 4M3  
Attention:    Ms. Lisa Bailey and Mr. Blair Quinn

Pivotal Corporation (the “Subtenant”) of 300-224 West Esplanade, North
Vancouver, BC V7M 3M6 hereby offers to sublease from Primus Telecommunications
(Canada) Inc. (the “Sublandlord”) of 1750-1188 West Georgia Street, Vancouver,
BC, V6B 4A2 a portion of the building located at 885 Dunsmuir Street, Vancouver,
BC (the “Building”), on the following terms and conditions:


1.        PREMISES

  Approximately Twelve Thousand (12,000) square feet of rentable area on the
Seventh (7th) floor as shown outlined in heavy black on the floor plan attached
as Schedule “A” (the “Premises”). The actual rentable area of the space will be
determined by the Sublandlord’s architect prior to execution of the sublease.


2.        TERM

  Commencing December 1, 2000 (the "Commencement Date") and expiring April 30,
2002.


3.        RENTAL

  The annual rental shall be Eighty Four Thousand Dollars ($84,000.00) plus
Goods and Services Tax (“GST”), and shall be paid in advance in equal monthly
installments of Seven Thousand Dollars ($7,000.00) plus GST, on the first day of
each month of the term commencing December 1, 2000. Upon determination of the
actual rentable area of the space by the Sublandlord’s architect, the rent shall
be adjusted accordingly, on the basis of the rent being Seven Dollars ($7.00)
per square foot per annum, plus GST.


4.        PROPERTY TAXES AND OPERATING EXPENSES

  The Landlord shall be responsible for structural repairs and structural
maintenance to the Building. The Subtenant shall be responsible and pay for its
proportionate share of building property taxes and operating expenses, plus GST,
as described in the Head Lease attached hereto as Schedule “B.” The Subtenant
shall also pay for its business taxes and telephone charges.

[INITIALS]

--------------------------------------------------------------------------------




5.        COMMUNICATIONS EQUIPMENT

  The Subtenant shall be responsible for the installation and maintenance of its
telephones, computers and special communications equipment.


6.        SUBLANDLORD'S WORK

  None. The space will be taken on an "as is" basis.


7.        WORKING DRAWINGS

  The Subtenant shall be responsible for the preparation of all space plan
services with respect to any new improvements to the Premises. The Subtenant
shall also submit to the Sublandlord working drawings of the proposed
Subtenant’s improvements to the Premises, which drawings must be approved by the
Sublandlord prior to the commencement of any such work.


8.        PERMITS

  It is the Subtenant’s responsibility to secure all the necessary building
permits and approvals required by the City of Vancouver for any new leasehold
improvements. Such permits must be secured before any such work shall commence
on the premises. The Subtenant shall also be responsible for making application
for a certificate of occupancy as required by the City of Vancouver as it
applies to the leasehold improvements.


9.        PARKING

  The Sublandlord shall make available to the Subtenant Four (4) unreserved
parking stalls to be located in the parking garage for the Building at the
prevailing market rental rate from time to time.


10.      USE OF PREMISES

  The Premises are to be used as a office.


11.      HEAD LEASE

  The Subtenant agrees to abide by all the terms, conditions, rules and
regulations contained in the Head Lease to be provided by the Subtenant within
Three (3) business days of acceptance of this Offer, except as provided for in
this Offer to Sublease.

[INITIALS]

--------------------------------------------------------------------------------




12.      SUBTENANT'S CONDITION

  This Offer shall be subject to the Subtenant’s review and approval of the Head
Lease.  
The above subject clause is for the sole benefit of the Subtenant and must be
waived unilaterally by the Subtenant in order to proceed with completion of the
contract. Should this subject clause not be removed from this offer to Sublease
by notice in writing to the Sublandlord or CB Richard Ellis Limited by
September 8, 2000, this agreement shall be null and void and all deposit monies,
plus GST, shall be returned to the Subtenant without deduction.


13.      DEPOSIT

  All deposit monies, plus GST, required by this agreement shall be payable to:

  CB Richard Ellis Limited
#600 - 1111 West Georgia Street
Vancouver, BC
V6E 4M3

 
The Subtenant shall, within forty eight (48) hours of removal of the final
Subject Condition of this Offer to Sublease, tender a deposit cheque in the
amount of Fourteen Thousand Nine Hundred Eighty Dollars ($14,980) including GST
(the “Deposit”). Such Deposit shall be held in trust by CB Richard Ellis Limited
and shall be applied towards payment of rental and GST, for the first and last
months of the sublease term as they become due. The Deposit shall be held in
trust by CB Richard Ellis Limited until the Subtenant takes possession of the
Premises, after which time the monies shall be transferred to the Sublandlord’s
account. Should the Deposit be equal to Five Thousand Dollars ($5,000.00) or
more, the Deposit is to be placed in an interest bearing account with interest
accruing to the Subtenant until being transferred to the Sublandlord.


14.      LANDLORD'S CONSENT

  This Offer to Sublease is subject to the consent of Dunsmuir and Hornby Ltd.
(the “Landlord”) by September 12, 2000. If such consent is not received by the
said date, this Offer shall be null and void and all deposit monies, plus GST,
shall be returned to the Subtenant without deduction.


15.      AGENCY DISCLOSURE

  a) The Sublandlord has an agency relationship with Avison Young (Agent) and
Stephen Moscovich (Salesperson).  
b)
The Subtenant has an agency relationship with CB Richard Ellis Limited (Agent)
and Lisa Ayrton/Blair Quinn (Salesperson).

[INITIALS]

--------------------------------------------------------------------------------




16.      FACSIMILE TRANSMISSION

  A party hereto may signify its agreement to the terms hereof by facsimile
transmission. A telecopy facsimile of this agreement received by a party hereto
which shows the signature(s) of the authorized signatory(ies) of the other party
will be good proof of execution by that other party.


17.      ACCEPTANCE

  This Offer to Sublease is open for acceptance until 5:00 p.m., on the 30th day
of August, 2000.

DATED at North Vancouver this 29th day of August, 2000.

PIVOTAL CORPORATION


Per:     [SIGNATURE ILLEGIBLE]                   [SIGNATURE ILLEGIBLE]       
                 (Authorized Signatory)                      (Witness)
             Andre J. Beaulieu
             General Counsel
             Pivotal Corporation
             300 - 324 West Esplanade
             North Vancouver, B.C. V7M 3M6


We hereby accept this lease and agree to be bound by the terms and conditions
contained herein.

DATED at Toronto this 29th day of August, 2000.

PRIMUS TELECOMMUNICATIONS (CANADA) INC.


Per:     [SIGNATURE ILLEGIBLE]                                           
                     
                 (Authorized Signatory)                      (Witness)


We hereby approve and consent to this sublease.

DUNSMUIR AND HORNBY LTD.


Per:                                                                       
                                    
                 (Authorized Signatory)                      (Witness)


[INITIALS]

--------------------------------------------------------------------------------



[GRAPHIC OMITTED]

[INITIALS]